ON MOTION FOE REHEARING BY PLAINTIFF IN ERROR IN THE CROSS-BILL.
Jenkins, P. J.
We have considered the plaintiff’s exceptions pendente lite, presented in a bill of exceptions which can only be entertained as a cross-bill, for the reason that it fails to except to the final verdict and judgment, although the general rule and practice is to dismiss the cross-bill where the judgment on the main bill is affirmed. While it is unnecessary to plead evidence, it is essential, as against timely special demurrer, to plead the ultimate facts with reasonable particularity, to show a right of recovery and to permit the opposite party to make his defense. The amendment claiming in a lump sum $189.95, as loss in market value “ by reason of the excitement, running, and driving of said cattle in returning them to petitioner’s stable,” is the only item relating to market value mentioned in the exceptions pendente lite. As to this the pleading fails to set forth that the defendant’s act in opening the stock-pen was responsible for the alleged excitement and running in returning them, or to show whether the alleged depreciation was caused by resulting physical injuries, loss in weight, or in what manner and as to which animals such damage was claimed, and the amount upon each. As damages on account of expenses, plaintiff alleged that “in the recovery of the cattle aforesaid he was put to the expense of $127.35 as set out in the itemized statement ” attached. How or for what reason he was put to such alleged expenses is nowhere shown, except that the stock were brought from somewhere to “ petitioner’s stable,” the location of which is not stated. The failure to show this, and the necessity for incurring the various items such as feeding the cattle for several weeks, as well as the indefiniteness of the other items, such as “To Kelly Bros. $13.00,” and “.15 cows (Monk) *394$80.00/’ rendered these allegations subject to special attack. The item for the value of the three lost head, as appears from the decision, was sustained not because of the sufficiency of the allegation, but because of the defendant’s failure to demur specially to a paragraph containing the same. Motion denied.